1-\   rt                                                                            09/01/2020
keAlA,;/
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                Case Number: OP 20-0414

                                          OP 20-0414
                                                                                          11!
                                                                                      e
                                                                       4   .4 '
                                                                              ,Lot.


 AMANDA RAE PARRISH,
                                                                      SEP 0 1 2020
              Petitioner,                                          Bowen Greenwood
                                                                 Clerk of Supreme Court
                                                                    State of IVIontana
       v.
                                                                       ORDER
 CAPTAIN RAUSER,Broadwater County
 Detention Center,

              Respondent.


        Representing herself, Amanda Rae Parrish petitions for a writ of habeas corpus,
 seeking relieffrom her detention on alleged parole violations. Parrish contends that her bail
 is excessive and that her incarceration is illegal. She explains that she was arrested for three
 violations and detained in the Butte-Silver Bow County and later transferred to the
 Broadwater County Detention Center on a theft charge.' She contends that she has had no
 hearings, interventions, or sanctions as required             by §§ 46-23-1023 through
 46-23-1025, MCA, and includes several copies of grievances filed while detained and
 Warrants to Arrest Parolee.
       "When a person is imprisoned or detained in custody on any criminal charge for want
 of bail, the person is entitled to a writ of habeas corpus for the purpose of giving bail upon
 averring that fact in the person's petition, without alleging that the person is illegally
 confined."    Section 46-22-103, MCA.           Section 46-23-1024(6), MCA, states that
 Itjhe provisions of Title 46, chapter 9, regarding release on bail of a person charged with a
 crime are not applicable to a parolee ordered to be held in a county detention center or other
 facility under this section."


 I In her Petition, Parrish provides the address of the Broadwater County Detention Center, even
 though her caption has Butte-Silver Bow County Detention Center listed. Captain Rauser is an
 employee of the Broadwater County Detention Center, and we amend the caption to comport with
 the statute concerning physical restraint or incarceration. Section 22-46-201(1)(c), MCA.
       Section 46-23-1024(6), MCA,makes clear that Parrish is not entitled to bond because
she is a parolee being held on warrants for allegedly violating the conditions of her parole.
Parrish thus is not entitled to imrnediate release or to habeas corpus relief. Section 46-23-
1024(1)(b), MCA,states: "After the arrest of the parolee, an initial hearing must be held
unless ... the parolee has been charged in any court with a violation of the lawll" Parrish
acknowledges that she has a new offense pending in another court. Parrish is not entitled to
a prompt appearance before the Board. See § 46-24-1024(6), MCA. Parrish must reinain in
custody until her transfer to prison.
       Parrish has not demonstrated illegal incarceration. Section 46-22-101(1), MCA;Lott
v. State, 2006 MT 279, 9, 334 Mont. 270, 150 P.3d 337. Finally, Parrish acknowledges
that she is represented by counsel on the new charge. As such,she should refrain from filing
petitions on her own behalf with this Court. State v. Samples,2005 MT 210,¶ 15,328 Mont.
242, 119 P.3d 1191.
       IT IS THEREFORE ORDERED that Parrish's Petition for a Writ ofHabeas Corpus is
DENIED.
       The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to Captain
Rauser, Broadwater County Detention Center; to Kevin E. Vainio; to counsel ofrecord, and
to Amanda Rae Parrish personally.
                       5-4-
       DATED this 1         day of September, 2020.




                                             2
\




    ,